Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/11/2022. Claims 13-33 are pending. Claims 13 and 23 were amended. Claim 33 was added. The previous rejection under 35 USC 112(b) are withdrawn in view of the amendments.
A new rejection was provided under 35 USC 101 as outlined in the rejection below. 
The previous objection to claims 29 and 30 are withdrawn in view of the rejection under 35 USC 101.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
The applicant proposes spurious arguments which ignore what would be routine and conventional to one of ordinary skill in the art. The claims are being interpreted in view of a broadest reasonable interpretation in view of one having ordinary skill in the art. 
On page 9 of the applicant’s arguments states Sone is directed to a power steering system and, “That expressly-stated field of endeavor of Sone is plainly not the field of endeavor of the present application. Additionally, Sone states that it addresses problems associated with electric power steering systems having a plurality of rotation angle sensors… Those problems addressed by Sone are not problems with which the present application is involved.” 
The examiner emphasizes that the pending application is directed towards detection of track signal errors in generic position change sensors without providing, in the claims or specification, specific structure describing the track or position change sensors. 
Paragraph [0008] discloses generic sensors which measure changes in position or angle of a moving system part and convert to electrical signals. Many types of magnetic sensors configured for detecting changes in position are conventionally used in the art. The pending claims recite only generic position change sensor and/or incremental encoder in the preamble which are well-known in the art.
Paragraph [0010] teaches wherein the position change signals are “typically generated” by magnetic method, changing magnetic flux densities which produces two continuous sinusoidal signals which are 90 degrees out of phase. A variety of magnetic position sensors/encoders are well-known in the art, e.g. inductive sensors, linear variable differential transformers, and sensors comprising a magnetic poles detected by magnetoresistors or Hall sensors as non-limiting examples. 
Claim 23 is directed to “A device for diagnosing errors of track signals of a position change sensor and/or of an incremental encoder.” Neither the claims nor disclosure recite any special definition of “track signals”. It is well-known in the art that position change sensors and incremental encoders are incorporated into a number of different technologies, however, the claims recite only generic position change sensor and/or incremental encoder without specifying any structural features or applying the encoder to any particular technology. Therefore, it would be reasonable to conclude that any known position change sensor and/or incremental encoder would fall in the same field of endeavor. In other words, the rotation angle sensors of Sone are within the same field of endeavor as they would reasonably be interpreted as equivalent to a position change sensor and/or incremental encoder. Further, the sensor of Sone provides equivalent functional limitations and would reasonably be interpreted as pertinent to the particular problem which the application is involved. Sone applying the rotation angle sensor to a specific technology, i.e. a power steering system, doesn’t negate that the system remains relevant to the field of position change sensors and/or incremental encoders as recited in the claim. 
The applicant’s argument that “the problems addressed by Sone are not problems with which the present application is involved” is irrelevant. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
The applicant’s argument that Sone’s sensor does not include or involve any track signals is also misleading. The applicant provides no special definition for “track signals” in the claims or disclosure. The applicant acknowledges in [0010] that electrical signals of position change sensor are generated by an optical or magnetic method which “produces two continuous, sinusoidal signals, the analog track signals A and B, which are 90° out of phase.” One of ordinary skill in the art understands position sensors and/or encoders which use magnetic detection are well-known in the art which includes inductive sensors and magnetic sensors which detect magnetic signals from a target pattern using sine and cosine signals in an equivalent manner as disclosed. Thus the signals from the analog position sensors which comprise two signals, sine and cosine, which are 90 degrees out of phase and used for detecting a position would reasonably be interpreted as equivalent to the track signals in the limitations as claimed. 
Therefore, the examiner maintains that claim 23 recites only generic features which are well-known in the art without reciting any specific or structural limitations beyond which is already known for position sensors and encoders in view of a broadest reasonable interpretation. Claims 24-26 and 29-33 stand rejected as outlined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-26 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) measuring signals, performing calculations, evaluating signals, and outputting signals to generate an error signal.
Claim 23 recites a first evaluation unit, a further evaluation unit, and a logic operations unit which could reasonably be interpreted as a general processors, under its broadest reasonable interpretation, wherein nothing in the claim elements precludes the step from practically being performed in the mind. For example, the steps of evaluate, compute, and performing a logic operation encompasses the user manually evaluating, computing, and performing a logic operation in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim additionally recites because the claimed position change sensor and/or incremental encoder are routine data sensors without specific structure tied to an abstract idea including mathematical calculations and mental processes which may be performed in the mind. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the first evaluation unit, the further evaluation unit, and the logic operations unit are described at a high-level of generality in terms of a means plus function which could be interpreted as equivalent to a general processor, that amounts to no more than mere instruction to apply the exception using generic computer components. Further, using digital signal parameters would be conventional for performing calculations using a digital processor.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the steps of evaluating track signals using a sensor, generating an error signal, and outputting a signal amount to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.

Claims 24-26 and 29-33 fail to provide additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation to the judicial exception without reciting significantly more than the judicial exception or generic processing components for performing the judicial exception. 
Regarding claim 29, the claim recites a switch element and logic unit wherein a switch is a conventional component for controlling the output of signals and would not amount to significantly more than the judicial exception. The logic unit could be interpreted as a generic processor which performs the abstract idea. Outputting a signal amounts to insignificant extra-solution activity.
Regarding claim 30, the additional components could be broadly interpreted as generic processors which perform the abstract idea and outputs the signal amounting to mere insignificant extra-solution activity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 2010/0201373 (Sato) in view of Sone US 2016/0167701.

Regarding claim 23, Sato teaches a device for diagnosing errors of track signals of a position change sensor and/or of an incremental encoder (encoder 10 includes a control device 30 for diagnosing errors of signals of the encoder 10; see Fig. 1, 15; see Fig. 8, 9), comprising: 
a first evaluation unit (digital analysis circuitry comprising a digital signal processing means 31A,B and pulse number/width comparison anomaly detectors 336,339; see Fig. 9); 
a further evaluation unit (analog analysis circuitry comprising level anomaly detection 333A,B; see Fig. 9); and 
a logic operations unit (microcomputer 311 comprising a data comparison unit 303X or other processing circuitry; see [0137]; see Fig. 9); 
wherein the first evaluation unit is adapted to evaluate the track signals based on digital signal parameters (pulse number comparison and pulse width comparison is performed based on digital signals SigA,B and SigAB from the digital signal processing means; see Fig. 9); 
wherein the first evaluation unit is adapted to generate an error signal at a further output of the first evaluation unit in response to detection of an error condition of the digital signal parameters (pulse number comparison anomaly detection circuit 336 and pulse width comparison anomaly detection 339 generate an anomaly signal based on the detection of an error of the digital signal in steps S7 and S10; see Figs. 8 and 9); 
wherein the further evaluation unit is adapted to evaluate the track signals based on analog signal parameters (level anomaly detection circuits 333A,B evaluate analog signals SigAana and SigBana from the encoder; see Figs. 8 and 9); 
wherein the further evaluation unit is adapted to generate an error signal at an output of the further evaluation unit in response to departure from a valid range of the analog signal parameters (level anomaly detection circuits 333A,B evaluate analog signals SigAana and SigBana from the encoder to determine whether the detected analog voltage Vadet is within a range of threshold values; see [0135]; see Figs. 8 and 9); 
wherein the logic operations unit is adapted to generate, by performing a logic operation, a resulting error signal at an output of the logic operations unit as a function of a computed status information item, a state of the error signal of the first evaluation unit, and a state of the error signal of the further evaluation unit (the microcontroller generates an anomaly detection signal, based on a logic operation laid out in Fig. 8, based on an analog error signal from 333A,B in step S3, a digital error signal from 336, 339 in steps S7 and S10, and a computed status in the form of whether the device is moving or stopped based on the motor speed as determined in S1; see para. [0134]; see Figs. 8, 9); and 
wherein logic operations unit is adapted to transmit the resulting error signal to a first output of the device (the microcomputer 301X outputs an anomaly detection signal as an output to the outside as an alarm or other processing upon anomaly occurrence is performed; see [0137]; see Figs. 8, 9).
Sato fails to teach wherein the first evaluation unit is adapted to compute, and to make available at a first output of the first evaluation unit, a status information item, a speed information item, a position information item, a direction of movement information item, an acceleration information item, and/or a feedback information item from the digital signal parameters.
Sone teaches wherein the first evaluation unit is adapted to compute, and to make available at a first output of the first evaluation unit, a status information item, a speed information item, a position information item, a direction of movement information item, an acceleration information item, and/or a feedback information item from the digital signal parameters (first evaluation unit comprises a motor rotation angle computing unit 60 and a failure detection unit 70 such that the rotational angle sensor unit 70 outputs a failure signal Fail and the angle computing unit 60 outputs a computed status information item in the form of a rotation output angle Θ at separate outputs; see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first evaluation unit is adapted to compute, and to make available at a first output of the first evaluation unit, a status information item, a speed information item, a position information item, a direction of movement information item, an acceleration information item, and/or a feedback information item from the digital signal parameters as taught in Sone into Sato. While Sato teaches the failure analysis is based on an analog signal analysis, a digital signal analysis, and a determination of whether the device is moving, Sato never explicitly teaches the specific component which outputs the position/speed information or what components makes the determination that the device is actually moving in step S1 of Fig. 8. It would be obvious to one of ordinary skill in the art to incorporate the failure sensor and motor angle sensor taught in Sone into Sato to provide the signal for a judgement of whether the rotation member is rotating or is stopped as outlined in step S1 of para [0134] and Fig. 8.

Regarding claim 24, Sato teaches wherein the digital signal parameters include trailing and/or leading switching edges and/or the analog signal parameters include voltage levels and/or current levels (the digital signal parameters include pulse edges and the analog parameters include voltage levels; see Figs. 2-9; see [0135], [0136]).

Regarding claim 25, Sato teaches wherein the resulting error signal indicates whether the track signals of the position change sensor are erroneous (as best understood by the examiner, the anomaly detection would include detecting erroneous tracks; see Figs. 1-9; see [0136]).

Regarding claim 26, Sato fails to teach wherein the first evaluation unit is adapted to transmit the status information item to a further output of the device.
Sano teaches wherein the first evaluation unit is adapted to transmit the status information item to a further output of the device (the fail signal and the angle are each output to an energization control unit which is used to drive a motor circuit 40; see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first evaluation unit is adapted to transmit the status information item to a further output of the device as taught in Sone into Sato in order to gain the advantage of outputting the angle information from the diagnostic unit to a control unit in order to control the operation of a motor drive circuit based on the position information.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 2010/0201373 (Sato) in view of Sone US 2016/0167701, and in further view of Volkel US 2004/0133387.

Regarding claim 32, Sato teaches sampling the track signals of the position change sensor (an encoder 10 is known in the art to measure a track or target with a position sensor; see Fig. 1). Sato fails to teach wherein the device is adapted to perform a method that includes: cyclically sampling the track signals of the position change sensor using a chronological sequence; and evaluating sampling values obtained in the sampling step; wherein the sequence includes time periods, each time period including more than four sampling times set apart temporally from each other at regular intervals, and each time period corresponding to a respective temporal spacing.
Volkel teaches wherein the device is adapted to perform a method that includes: cyclically sampling signals using a chronological sequence; and evaluating sampling values obtained in the sampling step; wherein the sequence includes time periods, each time period including more than four sampling times set apart temporally from each other at regular intervals, and each time period corresponding to a respective temporal spacing (measuring is performed cyclically using a chronological sequence, evaluating the measured values, and the time periods include more than four samples with different time periods having different temporal spacings; see Fig. 2; see [0019], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the device is adapted to perform a method that includes: cyclically sampling signals using a chronological sequence; and evaluating sampling values obtained in the sampling step; wherein the sequence includes time periods, each time period including more than four sampling times set apart temporally from each other at regular intervals, and each time period corresponding to a respective temporal spacing as taught in Volkel into Sato in order to gain the advantage of an automation method for monitoring for failure of a device wherein measurements are taken over time periods having a temporal spacing to reduce the cost of components required for continuous monitoring, and wherein the spacing changes based on the measured values to increase the measurement intervals when the risk of failure is lower and decrease the measurement intervals when the risk of failure is lower based on a priority determined based on the measured value.

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 27, the prior art of record fails to teach wherein the first evaluation unit includes a Schmitt trigger unit, a quadrature decoder, an edge counter, a status information computation unit, and a comparator unit; wherein the Schmitt trigger unit is adapted to convert the track signals of the position change sensor to square-wave signals; wherein the quadrature decoder is adapted to generate a direction-dependent edge count value from the square-wave signals; wherein the edge counter is adapted to generate a direction-independent edge count value from the square-wave signals; the status information computation unit is adapted to compute a status information item from the direction-dependent edge count value and to make the status information item available at a first output of the first evaluation unit; and wherein the comparator unit is adapted to check, within a measuring cycle, a magnitude of change in the direction-dependent edge count value and a change in the direction-independent edge count value for equality and to set, in the event of inequality, an error signal at a further output of the first evaluation unit, in combination with all limitations of claim 23.

Regarding claim 28, the prior art of record fails to teach or suggest wherein the further evaluation unit includes a timing generator unit, a lookup table unit, an analog-to-digital converter unit, and a trigonometric unit; wherein the timing generator unit is adapted to generate synchronization signals cyclically in variable intervals, as a function of data from a lookup table unit, in combination with all other limitations of claim 28 and 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868